Citation Nr: 0109209	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from February 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In rating action in August 1999, 
the RO granted entitlement of the veteran to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating therefor under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective from September 1997.  
An appeal of that action was initiated in February 2000.  By 
its rating decision of April 2000, the RO denied entitlement 
of the veteran to service connection for a left shoulder 
disorder, on the basis that the claim advanced therefor was 
not well grounded.  In a VA Form 9, Appeal to the Board of 
Veterans' Appeals, filed in May 2000, a request for a hearing 
before the Board, sitting at the RO, was made; such request 
was withdrawn in writing by the veteran in correspondence 
received by the RO later in May 2000.

In the context of the instant appeal, allegations are 
advanced as to the veteran's entitlement to a total 
disability rating for compensation based on individual 
unemployability.  This issue has not been developed for the 
Board's review at this time and, as such, each of the 
foregoing matters is hereby referred to the RO for 
appropriate action.

During the pendency of this appeal, a significant change in 
the law was effectuated.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change, the RO has denied 
entitlement of the veteran to service connection for a left 
shoulder disorder on a basis that no longer exists.  
Moreover, the RO has not been afforded the opportunity of 
undertaking those actions necessary to ensure compliance with 
the notice and duty-to-assist provisions contained in the new 
law with respect to all of the matters on appeal.  The end 
result is that the veteran has not been informed of the VCAA 
provisions that may have applicability to the issues herein 
presented, and he therefore may have been denied the 
opportunity to formulate appropriate argument on appeal to 
the Board.  It thus would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Moreover, the issue of the rating to be assigned initially 
for the veteran's PTSD is one governed by the holding of the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999) (at the 
time of an initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found.)  The record does not reflect that Fenderson was 
considered by the RO in its adjudication of the veteran's 
claim for an initial rating in excess of 30 percent for his 
PTSD, thereby warranting further action by the RO.  

Additional development is requested by the veteran through 
his representative as to each of the disorders in question.  
The veteran points out that he has not been afforded a VA 
medical examination with respect to his claim for service 
connection for a left shoulder disorder, based on a report of 
an in-service injury, and requests that one be accorded him.  
The undersigned concurs.  Further development action is 
likewise sought by the veteran in connection with the claim 
for initial rating for PTSD.  

The veteran was afforded a VA examination in April 2000 by a 
psychologist.  He advised the examiner at that time that he 
had been evaluated at the VA Medical Center located on 
Highland Drive in Pittsburgh, Pennsylvania, in December 1999, 
and that he had had been seen by the psychiatric staff at 
that facility in the months thereafter.  Moreover, the 
examiner referred to VA treatment records compiled in 
February 2000.  However, records relating to the 
aforementioned evaluation and treatment are now absent from 
the claims file.  Further actions to obtain the records in 
question, as well as others referred to in the record, are 
thus in order.

The VA examination in April 2000 was comprehensive in scope, 
but the conclusion reached as to the severity of the 
veteran's PTSD is somewhat inconsistent in that, by 
diagnosis, the examiner found the veteran's PTSD to be 
moderate to moderately severe.  However, he assigned a score 
of 55 on the Global Assessment of Functioning (GAF) Scale, 
noting that such score was a reflection of moderate to 
moderately severe symptoms.  Cf.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994).  This manual provides that a score 
of 51-60 contemplates moderate symptoms, and a score of 41-50 
contemplates serious symptoms.  The score assigned by the 
physician of 55 is solidly in the middle of the score for a 
moderate disability whereas the examiner classified the 
disability as moderate to moderately severe.  Further 
examination, with particular attention to the applicable 
rating criteria, is felt to be advisable.

For the benefit of the psychiatric examiner, the rating 
criteria pertaining to PTSD is provided as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication....................................  
0

38 C.F.R. § 4.130, effective November 7, 1996.  

As further medical examinations are deemed advisable, the 
veteran is hereby advised of the importance of appearing for 
such evaluations.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for entitlement to service 
connection for a left shoulder disorder, 
and for the assignment of an initial 
rating in excess of 30 percent for PTSD, 
including a recitation of the pertinent 
criteria for the rating of 
neuropsychiatric disorders.  The RO 
should further inform the veteran in 
writing of his right to submit any 
additional argument and/or evidence in 
support of such claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to copies of 
service medical or personnel records he 
may hold in his possession; statements 
from service medical personnel; "buddy" 
certificates or affidavits from fellow 
servicemen of family members; employment 
or retirement physical examinations; 
medical evidence from hospitals, clinics 
and private physicians by which or by 
whom the veteran may have been treated; 
letters written during service; 
photographs; pharmacy prescription 
records; or insurance examinations.  Such 
evidence should be relevant to the 
question of the service incurrence or 
aggravation of a left shoulder disorder 
and/or the level of severity of his PTSD 
from September 1997 to the present.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for a left shoulder 
disability prior to, during, and after 
his period of military service.  Also, 
those medical professionals or 
institutions evaluating or treating the 
veteran for PTSD from September 1997 to 
the present should also be fully set 
forth.  The approximate dates of any such 
evaluation or treatment should be 
furnished by him to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records, including those 
compiled at the VA Medical Center on 
Highland Drive in Pittsburgh, 
Pennsylvania, must be obtained regardless 
of whether in fact the veteran responds 
to the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  The veteran is to be afforded a VA 
orthopedic examination by a physician for 
the purpose of determining the nature and 
etiology of the veteran's claimed left 
shoulder disorder that is alleged to have 
resulted from combat training in February 
1966.  The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive physical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All established diagnoses are 
then to be fully set forth. 

It is requested that the orthopedist 
offer a professional opinion, with full 
supporting rationale, as to the each of 
the following:  

Whether it is at least as 
likely as not that any disorder 
of the veteran's left shoulder 
had its onset in service or is 
otherwise the result of any in-
service event?  Also, whether 
it is at least as likely as not 
that an arthritic process of 
the veteran's left shoulder, if 
any, had its onset within the 
one-year period following his 
discharge from military 
service, and, if so, the 
manifestations shown must be 
described in full?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

5.  The veteran is also to be afforded a 
VA examination by a psychiatrist for the 
purpose of determining the nature and 
severity of his service-connected PTSD.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated personality testing, 
including PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All applicable diagnoses must 
be fully set forth, and, to the extent 
possible, the examiner should 
differentiate that symptomatology 
attributable to the service-connected 
PTSD from that of any other nonservice-
connected psychiatric or other entity.  
While a percentage rating must not be 
assigned by the examiner, the examiner 
must address each and every factor 
enumerated in the criteria for the rating 
of PTSD.  This is to ensure that the 
decision to assign a particular rating 
may be fully justified, both to the 
veteran and to any reviewing authority.  
In addition, the examiner must furnish a 
complete multi-axial evaluation as to the 
service-connected PTSD, including a score 
on the GAF scale on Axis V based solely 
on PTSD, along with an explanation of the 
significance of the assigned score.  

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If any report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return each 
such examination for any and all needed 
action.  

7.  Lastly, the RO should readjudicate 
the issues of the veteran's entitlement 
to service connection for a left shoulder 
disorder and for an initial rating in 
excess of 30 percent for PTSD, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA; Fenderson, supra; and 38 C.F.R. 
§ 3.655, as applicable.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


